              1   KEKER, VAN NEST & PETERS LLP
                  ELLIOT R. PETERS - # 158708
              2   epeters@keker.com
                  633 Battery Street
              3   San Francisco, CA 94111-1809
                  Telephone:     415 391 5400
              4   Facsimile:     415 397 7188
              5   Attorneys for Defendant JOHN A. CROSBY
              6   KEKER, VAN NEST & PETERS LLP
                  BENEDICT Y. HUR - # 224018
              7   bhur@keker.com
                  633 Battery Street
              8   San Francisco, CA 94111-1809
                  Telephone:     415 391 5400
              9   Facsimile:     415 397 7188
             10   Attorneys for Defendant INES S. CROSBY
             11                              UNITED STATES DISTRICT COURT
             12                             EASTERN DISTRICT OF CALIFORNIA
             13                                 SACRAMENTO DIVISION
             14   UNITED STATES OF AMERICA,                  Case No. 2:17-CR-00006-MCE
             15                Plaintiff,                    STIPULATION TO AMEND SCHEDULE
             16                                              FOR PRETRIAL MOTIONS; ORDER
                        v.
             17                                              Judge:     Hon. Morrison C. England, Jr.
                  JOHN A. CROSBY, INES S. CROSBY, and
             18   LESLIE A. LOHSE,                           Date Filed: January 5, 2017

             19                Defendants.                   Trial Date: September 30, 2019

             20
             21
             22
             23
             24
             25
             26
             27
             28
             30
                              STIPULATION TO AMEND SCHEDULE FOR PRETRIAL MOTIONS; ORDER
             31                                 Case No. 2:17-CR-00006-MCE
1330505.v1
             32
              1                                              STIPULATION
              2           1.      By previous order, this Court set a schedule for pretrial motions pursuant to

              3   Fed. R. Crim. P. 12(b)(3)(A)-(D), with the deadline for filing such motions set for on or before

              4   January 15, 2019. ECF Dkt. No. 60.

              5           2.      Pursuant to the stipulation of the parties in light of discussions of possible

              6   resolution, the Court ordered that the deadline for filing such motions be extended first to

              7   February 15, 2019, then to March 18, 2019, then to May 15, 2019, then to June 13, 2019, and then

              8   to June 20, 2019. ECF Dkt. Nos. 68, 71, 73, 75, 77.

              9           3.      The parties are continuing to discuss the possibility of resolution and agree that it

             10   is in the best interests of all parties to continue the deadline for pretrial motions.

             11           4.      Accordingly, the parties agree and stipulate, and request that the Court amend the

             12   previously set schedule for pretrial motions and adopt the following:

             13                   i)      All pretrial motions brought pursuant to Fed. R. Crim. P. 12(b)(3)(A)-(D)

             14   shall be filed on or before June 28, 2019;

             15                   ii)     Any opposition by the non-moving party shall be filed on or before July

             16   11, 2019 (as currently scheduled);

             17                   iii)    The moving party’s optional reply shall be filed on or before July 18, 2019

             18   (as currently scheduled); and

             19                   iv)     A hearing on the motions, if any, shall be held on August 1, 2019 (as

             20   currently scheduled), or as soon thereafter as may be available to the Court.

             21           5.      The trial date set for September 30, 2019, and the trial confirmation hearing set for

             22   August 15, 2019, shall remain as previously scheduled. The parties presently estimate that the

             23   trial will take approximately 14 court days to conclude, excluding time for jury deliberation.

             24           6.      The Court has previously found that, for the purpose of computing time under the

             25   Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time period

             26   of March 8, 2018 to September 30, 2019, inclusive, is deemed excludable pursuant to

             27   18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

             28   by the Court at defendants’ request on the basis of the Court’s finding that the ends of justice

             30                                                        1
                                  STIPULATION TO AMEND SCHEDULE FOR PRETRIAL MOTIONS; ORDER
             31                                     Case No. 2:17-CR-00006-MCE
1330505.v1
             32
              1   served by taking such action outweigh the best interest of the public and the defendants in a
              2   speedy trial. The parties confirm by this stipulation that such a finding should be reaffirmed, as

              3   the defendants still require until September 30, 2019 to prepare for trial.
              4          7.      Nothing in this stipulation and order shall preclude a finding that other provisions
              5   of the Speedy Trial Act dictate that additional time periods are excludable from the period within
              6   which a trial must commence.
              7          IT IS SO STIPULATED.
              8
                   Dated: June 20, 2019                                    KEKER, VAN NEST & PETERS LLP
              9
             10
                                                                    By:    /s/ Elliot R. Peters
             11                                                            ELLIOT R. PETERS

             12                                                            Attorneys for Defendant
                                                                           JOHN A. CROSBY
             13
             14    Dated: June 20, 2019                                    KEKER, VAN NEST & PETERS LLP

             15
                                                                    By:    /s/ Benedict Y. Hur
             16                                                            BENEDICT Y. HUR
             17                                                            Attorneys for Defendant
                                                                           INES S. CROSBY
             18
             19   Dated: June 20, 2019                                    PHILLIP A. TALBERT
                                                                          UNITED STATES ATTORNEY
             20                                                           Acting Under Authority Conferred by 28
                                                                          U.S.C. § 515
             21
             22
                                                                          /s/ Matthew M. Yelovich as authorized on
             23                                                    By:    June 20, 2019
                                                                          MATTHEW M. YELOVICH
             24                                                           Assistant United States Attorney

             25                                                           Attorneys for Plaintiff
                                                                          UNITED STATES OF AMERICA
             26
             27
             28
             30                                                      2
                                  STIPULATION TO AMEND SCHEDULE FOR PRETRIAL MOTIONS; ORDER
             31                                     Case No. 2:17-CR-00006-MCE
1330505.v1
             32
              1   Dated: June 20, 2019                          HEATHER WILLIAMS
                                                                Federal Public Defender
              2

              3                                                 /s/ Jerome Price, as authorized on June 20,
              4                                           By:   2019
                                                                JEROME PRICE
              5                                                 Assistant Federal Defender

              6                                                 Attorneys for Defendant
                                                                LESLIE LOHSE
              7
              8

              9
             10
             11
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
             30                                             3
                                STIPULATION TO AMEND SCHEDULE FOR PRETRIAL MOTIONS; ORDER
             31                                   Case No. 2:17-CR-00006-MCE
1330505.v1
             32
              1                                           ATTESTATIONS
              2          The undersigned counsel of record for defendants John Crosby and Ines Crosby, jointly

              3   represented by the law firm Keker, Van Nest & Peters, LLP, hereby attest and affirm that they are

              4   not presently aware of any actual conflicts of interest regarding the joint representation of John

              5   Crosby and Ines Crosby.

              6          IT IS SO ATTESTED.

              7
                  Dated: June 20, 2019                                   KEKER, VAN NEST & PETERS LLP
              8

              9
                                                                  By:    /s/ Elliot R. Peters
             10                                                          ELLIOT R. PETERS

             11                                                          Attorneys for Defendant
                                                                         JOHN A. CROSBY
             12
             13   Dated: June 20, 2019                                   KEKER, VAN NEST & PETERS LLP

             14
                                                                  By:    /s/ Benedict Y. Hur
             15                                                          BENEDICT Y. HUR
             16                                                          Attorneys for Defendant
                                                                         INES S. CROSBY
             17
             18
             19                                                 ORDER
             20          IT IS SO ORDERED.
             21   Dated: June 25, 2019
             22
             23
             24
             25
             26
             27
             28
             30                                                      4
                                  STIPULATION TO AMEND SCHEDULE FOR PRETRIAL MOTIONS; ORDER
             31                                     Case No. 2:17-CR-00006-MCE
1330505.v1
             32
